Citation Nr: 0105502	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-02 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Eligibility to Dependent's Educational Assistance under 
38 U.S.C.A. § 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
August 1976. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a October 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which denied the veteran's claim 
seeking entitlement to service connection for the cause of 
the veteran's death, and for Dependent's Educational 
Assistance under 38 U.S.C.A. § 35. 

The appellant was scheduled to appear for a hearing before a 
member of the Board in March 1999, but did not report for 
such hearing.  


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1991.

2.  The immediate cause of death was hypoxemia; underlying 
causes of death were suspected pulmonary embolus; severe 
gastrointestinal bleed, and esophageal varices secondary to 
pulmonary hypertension secondary to chronic alcoholism.  

3.  At the time of the veteran's death, he was service-
connected for bilateral pes planus; hypertensive vascular 
disease; blister scars on both hips, a cyst of the right 
femoral neck; a fracture of the base of the left thumb, 
metacarpal, and an old fracture of the right fourth 
metacarpal.  

4.  The competent evidence does not show that the veteran's 
hypoxemia, pulmonary embolus, gastrointestinal bleed, 
esophageal varices, pulmonary hypertension, or alcoholism 
were manifested in service or in the first post service year, 
or that they were related to his hypertensive vascular 
disease developed in service, or in any other way to his 
military service.

5.  The appellant contends that her husband became an 
alcoholic while in service.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted. 38 U.S.C.A. § § 105 (a), 1110, 1310 (West 
1991); 38 C.F.R. § 3.312 (2000). 

2.  The required criteria for eligibility for dependents' 
educational assistance under 38 U.S.C.A. Chapter 35 have not 
been met. 38 C.F.R. § 3.807 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records do not show treatment for any blood, 
stomach, or lung disorders.  

At a VA examination in March 1977, the veteran was diagnosed 
with hypertensive vascular disease.  It was noted that the 
veteran took Inderal and Dyazide, but had no other 
cardiovascular symptoms, and that his heart was normal in 
rhythm and sounds.  

At a VA examination in September 1977, the veteran was 
diagnosed with hypertensive vascular disease.  It was noted 
that he took Dyazide and Inderal for treatment, and that his 
pressure went up rather high on occasions and he became very 
dizzy to the point where he could hardly stand.  

At a VA examination in December 1981, the veteran was 
diagnosed with hypertension, fairly well controlled.  

The veteran was hospitalized at the Womack Army Hospital in 
July and August 1988.  Discharge diagnoses were cirrhosis of 
liver; edema of lower extremities; and cholelithiasis.  

The veteran was hospitalized at a VA hospital in November 
1988.  Discharge diagnoses were alcoholism, and hypertension.  

The terminal hospitalization records show that the veteran 
was hospitalized at the Womack Army Community Hospital on 
July 25, 1991, complaining of throwing up blood.  His past 
medical history was significant for hypertension since 1972; 
cirrhosis and upper GI bleeding and esophageal varices since 
1988; gallstone pancreatis diagnosed in 1988, and painless 
jaundice since 1988.  Assessment upon admission was upper GI 
bleeding with frank hematemesis, probably secondary to 
esophageal varices.  An esophagogastroduodenoscopy revealed 
spurting esophageal varices.  The veteran's wife stated that 
she did not wish to have an autopsy.  Causes of death were 
hypoxemia; suspected pulmonary embolus; severe 
gastrointestinal bleed; and "esophageal varices secondary to 
pulmonary hypertension secondary to chronic alcoholism."

The veteran's death certificate shows that the veteran died 
on August [redacted], 1991.  The underlying cause of death 
was hypoxemia.  Other listed causes of death were suspected 
pulmonary embolus; severe gastrointestinal bleed; and 
"esophageal varices secondary to pulmonary hypertension 
secondary to chronic alcoholism."

At the time of the veteran's death, he was service connected 
for bilateral pes planus; hypertensive vascular disease; 
blister scars on both hips; a cyst of the right femoral neck; 
a fracture of the base of the left thumb, metacarpal; an old 
fracture of the right fourth metacarpal.  While the veteran's 
bilateral pes planus was rated as 20 percent disabling, and 
his hypertensive vascular disease was rated as 10 percent 
disabling, his other service-connected disabilities were 
noncompensably evaluated.  

In her January 1999 substantive appeal, the appellant 
asserted that her husband was never an alcoholic before he 
entered the military.  She asserted that this happened while 
he was in the military and got progressively worse while in 
the military.  

In August 2000, the Board requested an independent medical 
opinion.  The Board asked what the etiological relationship 
was between the veteran's hypertensive vascular disease and 
his pulmonary hypertension.  The physician responded that 
there was no evidence of any cardiac abnormalities on his 
echocardiogram in August 1988.  It was noted that a small 
posterior pericardial effusion was mentioned which was 
clinically insignificant, and might have been secondary to 
hypoalbuminemia.  The physician commented that with no 
cardiac abnormalities ever mentioned or documented, it was 
highly unlikely that systemic hypertension contributed 
substantially or materially to the veteran's death.  The 
physician commented that there was no evidence that the 
veteran had chronic pulmonary hypertension, but that there 
was much evidence of cirrhosis and bleeding esophageal 
varices.  The physician commented that abnormal liver 
function may by itself lead to hypoalbuminemia and then to 
lower extremity edema and ascites in spite of normal heart 
function.  The physician commented that while cirrhosis might 
produce pulmonary hypertension, for unknown reasons, this was 
not documented in the veteran's case.  The physician 
commented that thus pulmonary hypertension was a presumed 
clinical diagnosis.  The physician commented that even if 
present, the veteran's hypertensive vascular disease was not 
the cause of this type of pulmonary hypertension, based on no 
evidence for cardiac dysfunction.  

The Board asked if the veteran's hypertensive vascular 
disease contributed substantially or materially to cause the 
veteran's death.  The physician commented that while the 
veteran had systemic hypertension, he had no evidence of 
cardiac abnormalities on his echocardiogram.  The physician 
commented that with no cardiac abnormalities ever mentioned 
or documented, it was highly unlikely that systemic 
hypertension contributed substantially or materially to the 
veteran's death.  

The Board asked if the veteran's hypertensive vascular 
disease combined to case death, or aided or lent assistance 
to the production of death.  The physician commented that 
there was no evidence that the veteran's hypertension aided 
or lent assistance to the production of death.  The physician 
commented that death appeared clinically to be due to 
pulmonary embolism, which was highly likely based on severe 
hypoxia, hypotension, and subsequent metabolic acidosis due 
to poor systemic perfusion.  The physician commented that bed 
rest was a contributing factor for the development of venous 
thrombosis, and that large blood clots could migrate to the 
heart and then lungs and produce the above severe 
consequences.  The physician commented that alcoholism, 
cirrhosis, and bleeding esophageal varices were the cause of 
the veteran's hospital admission and thence bed rest.  

The Board asked if the veteran's hypertensive vascular 
disease resulted in debilitating effects and general 
impairment of health to an extent that would have rendered 
him materially less capable of resisting the effects of the 
other diseases primarily causing death.  The physician 
commented that the veteran's hypertension caused no 
disability or general impairment of health to an extent that 
would have rendered him materially less capable of resisting 
the effects of the other diseases primarily causing his 
death.  It was noted that the veteran had well documented 
systemic hypertension of a moderate degree which was fairly 
well controlled with medication, and there were no 
physiological consequences of his hypertension such as 
cardiac or renal impairment.  It was further noted that the 
consequences of alcoholism, cirrhosis, and gastrointestinal 
bleeding led to his final hospitalization and thence his 
death from the complication of probable massive pulmonary 
embolism.  It was noted that alcoholism and not hypertension 
led to the veteran's death by the mechanisms noted above.  
The physician commented that pulmonary embolism was not 
infrequent in hospitalized patients at bed rest.  The 
physician commented that prophylactic anticoagulation was 
contraindicated due to gastrointestinal bleeding.  


Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The appellant has had an opportunity to offer evidence and 
testimony, and has made arguments and submitted evidence on 
the merits of this claim.  In particular, an independent 
medical opinion was obtained in order to determine whether 
the veteran's hypertensive vascular disease was in any way 
related to his pulmonary hypertension.  There is no 
reasonable possibility that further development would aid in 
substantiating the claim.  Thus, VA has complied with its 
duty to assist the appellant in the development of her claim.  
38 U.S.C.A. § 5107(a) (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-2098 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5103, 5103A).    

Accordingly, the appellant is not prejudiced by the Board's 
consideration of the claim of entitlement to service 
connection for the cause of death of the veteran on the 
merits without remanding the case back to the RO for what 
would amount to a pro forma review.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); see also Curry v. Brown, 7 Vet. 
App. 59, 66-67 (1994).

A service-connected disability is one due to disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West 1991), 38 C.F.R. § 3.303 (2000).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312 (a) (2000).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312 (b) (2000).  

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(c) (1) (2000).  

Service-connected diseases involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312 (c) (3) (2000).  

Lay persons are not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993). 

When, after consideration of all evidence and material of 
record ...there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (b) (West 1991).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises...such doubt will 
be resolved in favor of the claimant.  38 C.F.R. § 3.102 
(1999).

The veteran's death certificate shows that he died from 
hypoxemia with underlying causes of pulmonary embolus, severe 
gastrointestinal bleed, and esophageal varices secondary to 
pulmonary hypertension secondary to chronic alcoholism.  At 
the time of the veteran's death, he was service-connected for 
bilateral pes planus, hypertensive vascular disease, blister 
scars on both hips, a cyst of the right femoral neck, a 
fracture of the base of the right thumb, and old fracture of 
the right fourth metacarpal.  

The evidence does not show that the veteran's hypoxemia, 
pulmonary embolus, severe gastrointestinal bleed, esophageal 
varices, or pulmonary hypertension were incurred in or 
aggravated by service.  As there is no evidence of these 
disorders in service or within one year of service, these 
disorders may not be presumed to have been incurred in 
service.  

Furthermore, the competent medical evidence does not show 
that the veteran's service-connected hypertensive vascular 
disease, pes planus, blisters scars, right femoral neck cyst, 
left thumb fracture, or old fracture of the right fourth 
metacarpal caused either the veteran's hypoxemia, pulmonary 
embolus, gastrointestinal bleed, esophageal varices, or 
pulmonary hypertension in order to warrant a finding of 
secondary service connection.  In particular, the question of 
whether the veteran's service-connected hypertensive vascular 
disease caused the veteran's pulmonary hypertension is one of 
medical causation.   By a clear preponderance, as will be 
explained below, the medical evidence supports a finding that 
the veteran's pulmonary hypertension was not the result of 
his service-connected hypertensive vascular disease.  

In an August 2000 independent medical opinion, a physician 
commented specifically about the etiological relationship 
between the veteran's hypertensive vascular disease and his 
pulmonary hypertension.  He commented that since there was no 
evidence of cardiac dysfunction, the veteran's hypertensive 
vascular disease was not the cause of his pulmonary 
hypertension.  The physician went on to state that the 
consequences of alcoholism, cirrhosis, and gastrointestinal 
bleeding led to the veteran's final hospitalization and 
thence death from the complication of the probable massive 
pulmonary embolism.  The opinion is clear, direct, and 
unambiguous in such statements, and refers to treatment 
records in the claims folder.  Accordingly, it is determined 
that the veteran's pulmonary hypertension was not related to 
his service-connected hypertensive vascular disease.

The appellant contends that her husband did not become an 
alcoholic until he was in the military.  

Regarding the appellant's contention, 38 U. S.C.A. 1110 
states that "no compensation shall be paid if the disability 
is the result of the person's own willful misconduct or abuse 
of alcohol or drugs."  38 U.S.C.A. § 1110 (1991); see also 38 
C.F.R. 3.1(n), 3.301 (2000).

An injury or disease incurred during active military, naval 
or air service will be deemed to have been incurred in the 
line of duty and not the result of the veteran's own 
misconduct . . . unless such injury or disease was the result 
of a person's own willful misconduct or abuse of alcohol or 
drugs." 38 U.S.C.A. § 105(a) (West 1991).  Thus, for purposes 
of all VA benefits requiring a service-connected disability 
or death for their eligibility, section 105(a) precludes 
service connection of a disability resulting from alcohol or 
drug abuse on the basis of the disability's incurrence or 
aggravation in service or of a death resulting from such a 
disability. See VAOPGCPREC 11-96 (November 15, 1996); see 
VAOPGCPREC 2-98 (February 10, 1998).

The U. S. Court of Appeals for the Federal Circuit Court 
recently held that 38 U.S.C.A. §  1110, when read in light of 
its legislative history, does not preclude a veteran from 
receiving compensation for alcohol or drug-related 
disabilities arising secondarily from a service-connected 
disability, or from using alcohol or drug-related 
disabilities as evidence of the increased severity of a 
service-connected disability.  Allen v. Principi, No. 99-7199 
(Fed. Cir. Feb. 2, 2001).  However, the appellant has not 
claimed that the veteran's alcoholism was secondary to a 
service-connected disability.  

The appellant's only claim is that her husband's alcoholism 
developed in service.  As noted above, 38 U.S.C.A. §  105(a) 
precludes service connection of a disability resulting from 
alcohol or drug abuse on the basis of the disability's 
incurrence or aggravation in service or of a death resulting 
from such a disability.  See VAOPGCPREC 11-96 (November 15, 
1996); see VAOPGCPREC 2-98 (February 10, 1998).  Accordingly, 
as there is no legal basis to establish service connection 
for alcoholism, this matter need not be addressed further in 
this decision.  

As compensation and direct service connection for a 
disability resulting from the abuse of alcohol or drugs is 
precluded, the appellant's claim of service connection for 
the cause of the veteran's death due to alcoholism cannot be 
granted as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (in the absence of legal merit or lack of 
entitlement under the law, the claim must be denied as a 
matter of law).

In summary, the competent medical evidence does not show that 
a disability that was incurred in or aggravated by service 
caused or contributed to the cause of the veteran's death.  
Accordingly, the preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2098-2099 (2000) (to be codified as amended at 38 
U.S.C. § 5107).


Entitlement to Dependents' Educational Assistance Under 38 
U.S.C.A. Chapter 35

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent total service connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of a service connected 
disability. 38 C.F.R. § 3.807(a).

In this case, the veteran was not service-connected for a 
permanent total service- connected disability at the time of 
his death, and, as decided above, the appellant has not shown 
that the cause of the veteran's death was service-related.  
Accordingly, it is determined that the appellant has not met 
the conditions for eligibility for dependents' educational 
assistance under 38 U.S.C.A. Chapter 35; 38 C.F.R. § 3.807.

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law. Cf. Fed. R. Civ. P. 12(b)(6) ("failure to state a claim 
upon which relief can be granted"). Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Giancaterino v. Brown, 7 Vet. 
App. 555, 561 (1995) (construing Sabonis).  Accordingly, the 
appellant's claim for Chapter 35 benefits must be denied on 
the basis of lack of entitlement under the law. 


ORDER

Service connection for the cause of the veteran's death is 
denied. 

Entitlement to educational assistance under the provisions of 
38 U.S.C.A. Chapter 35 is denied.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



